DETAILED ACTION

Status of Claims
This Final Office Action based on the 15/855,797 Application is in response to the remarks filed January 29, 2021 where:
	Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claims 1-20, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no recitation anywhere in the specification with regard to 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 and independent claims 9 and 16 recite substantially similar limitations. The claimed invention is essentially directed to the abstract idea of accessing a patient’s medical information, analyzing the medical information and making various comparisons and creating a timeline for relevant medical study. 
The limitation of accessing medical studies, applying a set of rules to determine a relevancy level, and generating a graphical user interface including nodes for medical studies and relevancy on a patient timeline, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an “electronic processor” and “display,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computing device language, populating a patient timeline on an interface based on relevant node comparisons, in the context of this claim encompasses one skilled in the pertinent art to manually create a patient-centric timeline by incorporating 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the electronic processor and display to access, manage and analyze various data relevant to a patient and medical studies. The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing information from various inputs to produce a recommendation or result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying a set of rules by comparing reference modality identifiers and procedure types for relevant medical studies amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claims are directed to an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method for users to access various medical records, analyze the data with regard to a specific patient, and provide relevant nodes on a patient-centric timeline based on the analysis. This is a method of managing interactions between people. The mere nominal recitation of a generic content processing system, processor, memory and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize the abstract idea of medical records analysis and general observational techniques between a physician and her patient that are well-established and conventional. Thus, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-2, 6-7, 9-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0108046 A1 to Craft et al., hereinafter “Craft,” in view of U.S. 2016/0267222 A1 to Larcom et al., hereinafter “Larcom,” in view of U.S. 2016/0364862 A1 to Reicher et al., hereinafter “Reicher” and further in view of U.S. 2017/0076046 A1 to Barnes et al., hereinafter “Barnes.” 
Regarding claim 1, Craft discloses A system for generating a graphical user interface including a patient-centric timeline of medical studies, the system comprising: an electronic processor configured to receive a selection of a reference medical study associated with a patient, the reference medical study having a reference modality identifier and a reference procedure type in metadata associated with the reference medical study (See Craft at least at Abstract; Paras. [0018], [0024], [0033]; [0036]; Fig. 2), access a plurality of additional medical studies associated with the patient stored in one or more image databases, each of the plurality of additional medical studies having a modality identifier, a procedure type, and a study time in metadata associated with each of the plurality of additional medical studies (See id. at least at Paras. [0018]-[0019], [0037]; Fig. 3; Claim 1; See also Larcom at least at Paras. [0004], [0014]-[0017]; See also Reicher at least at Para. [0052]).
Craft may not specifically describe to apply a set of rules to the plurality of additional medical studies to determine a relevancy level for each of the plurality of additional medical studies from a plurality of relevancy levels. However, Larcom teaches to apply a set of rules to the plurality of additional medical studies to determine a relevancy level with respect to the reference medical study for each of the plurality of additional medical studies from a plurality of relevancy levels (See Larcom at least at Paras. [0015]-[0017], [0026], [0043]; Fig. 1; See also Reicher at least at Paras. [0004], [0009], [0052], [0053], [0058], [0069], [0073], [0093], [0107]). 
Reicher teaches wherein applying the set of rules to the plurality of additional medical studies includes (i) comparing the reference modality identifier of the reference medical study and modality identifier of each of the plurality of additional medical studies (See Reicher at least at Paras. [0004], [0009], [0044], [0052]-[0053], [0069], [0073], [0093], [0107], and (ii) comparing the reference procedure type of the reference medical study and the procedure type of each of the plurality of additional medical studies (See id. at least at Paras. [0008], [0052]-[0053], [0044], [0058], [0075], [0078], [0081]). 
Craft as modified by Larcom and Reicher may not specifically describe generating a graphical user interface and including patient-centric timeline. However, Barnes teaches to generate and display the graphical user interface including the patient-centric timeline, wherein the patient-centric timeline includes a node for each of the plurality of additional medical studies, the node for each of the plurality of additional medical studies positioned along a first dimension of the timeline based on the study time of the 15 Applicant Docket No. P201706494 (026436-9143)additional medical study and positioned along a second dimension of the timeline based on the relevancy level of the additional medical study (See Barnes at least at Paras. [0091], [0121]-[0122], [0183], [0270]; Figs. 6, 22, 36; See also Larcom at least at Paras. [0004], [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Craft to 

Regarding claim 2, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, and Reicher further teaches wherein the electronic processor is further configured to automatically configure the set of rules using machine learning by tracking medical studies compared by one or more users (See Reicher at least at Paras. [0035], [0064], [0108]; See also U.S. 2014/0257854 A1 to Becker et al. at Para. [0146]).

Regarding claim 6, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, and Larcom further teaches wherein the electronic processor is configured to receive a user query and receive the selection based on results of the user query (See Larcom at least at Paras. [0014], [0017]).

wherein the electronic processor is configured to access the plurality of additional medical studies based on a manual selection of the reference medical study received from the user (See Craft at least at Abstract; Paras. [0003]-[0005], [0049]-[0050]; See also Barken at Paras. [0024], [0086]).

Regarding claim 9, claim 9 recites substantially the same limitations included in independent claim 1. Thus, claim 9 is rejected under the same grounds of rejection and for the same reasons as applied to claim 1, discussed above.

Regarding claim 10, claim 10 recites substantially the same limitations included in claim 2. Thus, claim 10 is rejected under the same grounds of rejection and for the same reasons as applied to claim 2, discussed above.

Regarding claim 14, claim 14 recites substantially the same limitations included in claim 6. Thus, claim 14 is rejected under the same grounds of rejection and for the same reasons as applied to claim 6, discussed above.

Regarding claim 15, claim 15 recites substantially the same limitations included in claim 7. Thus, claim 15 is rejected under the same grounds of rejection and for the same reasons as applied to claim 7, discussed above.



Regarding claim 17, claim 17 recites substantially the same limitations included in claim 2. Thus, claim 17 is rejected under the same grounds of rejection and for the same reasons as applied to claim 2, discussed above.

Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Craft, in view of Larcom, in view of Reicher, in view of Barnes and further in view of U.S. 2016/0147946 A1 to Von Reden, hereinafter “Von Reden.”
Regarding claim 3, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, but may not specifically describe wherein the relevancy level is selected from a group consisting of most relevant, relevant, least relevant, and undetermined. However, Von Reden teaches wherein the relevancy level is selected from a group consisting of most relevant, relevant, least relevant, and undetermined (See Von Reden at least at Para. [0033]; See also Craft at Para. [0015]; Reicher at Paras. [0008], [0137]; Barnes at Para. [0151]; Claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Craft, Larcom, Reicher and Barnes to incorporate the teachings of Von Reden and provide a relevancy selection for medical information. Von Reden is directed to a patient library interface combining comparison information with feedback. Incorporating the patient library 

Regarding claim 11, claim 11 recites substantially the same limitations included in claim 3. Thus, claim 11 is rejected under the same grounds of rejection and for the same reasons as applied to claim 3, discussed above.

Regarding claim 18, claim 18 recites substantially the same limitations included in claim 3. Thus, claim 18 is rejected under the same grounds of rejection and for the same reasons as applied to claim 3, discussed above.



Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Craft, in view of Larcom, in view of Reicher, in view of Barnes and further in view of U.S. 2017/0161439 A1 to Raduchel et al., hereinafter “Raduchel.”
Regarding claim 4, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, but may not specifically describe wherein the electronic processor is further configured to receive a start date and an end date from a user and customize the first dimension of the patient-centric timeline based on the start date and wherein the electronic processor is further configured to receive a start date and an end date from a user and customize the first dimension of the patient-centric timeline based on the start date and the end date (See Raduchel at least at Para. [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Craft, Larcom, Reicher and Barnes to incorporate the teachings of Raduchel and provide customizable start and end dates in a timeline. Raduchel is directed to records access and healthcare provider management of an EMR of a patient, a recommendation or alert relating to the patient, based on analyzing the patient’s health data. Incorporating the records access and management as in Raduchel with the image referencing retrieval and report generation of Larcom, the interactive user interfaces for dynamic medial image data interaction as in Reicher, the clinical informatics platform as in Barnes and the clinical management system and methods as in Craft would thereby improve the applicability, efficacy, and accuracy of the claimed patient-centric timeline for medical studies. 

Regarding claim 12, claim 12 recites substantially the same limitations included in claim 4. Thus, claim 12 is rejected under the same grounds of rejection and for the same reasons as applied to claim 4, discussed above.

Regarding claim 19, claim 19 recites substantially the same limitations included in claim 4. Thus, claim 19 is rejected under the same grounds of rejection and for the same reasons as applied to claim 4, discussed above.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Craft, in view of Larcom, in view of Reicher, in view of Barnes and further in view of U.S. 2017/0124291 A1 to Barken, hereinafter “Barken.”
Regarding claim 5, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, but may not specifically describe wherein the first dimension of the patient-centric timeline is based on view range selected by a user from a group consisting of five days, three months, six months, one year, two years, five years, and a maximum available range. However, Barken teaches wherein the first dimension of the patient-centric timeline is based on view range selected by a user from a group consisting of five days, three months, six months, one year, two years, five years, and a maximum available range (See Barken at least at Abstract; Paras. [0005], [0008], [0009], [0053], [0077]-[0079], [0084]; Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Craft, Larcom, Reicher and Barnes to incorporate the teachings of Barken and provide a view range for a patient timeline. Barken is directed to interactive graphic electronic clinical study management. Incorporating the graphic clinical study management as in Barken with the image referencing retrieval and report generation of Larcom, the interactive user interfaces for dynamic medial image data interaction as in Reicher, the clinical informatics platform as in Barnes and the clinical management system and methods as in Craft would thereby improve the applicability, efficacy, and accuracy of the claimed patient-centric timeline for medical studies. 

Regarding claim 13, claim 13 recites substantially the same limitations included in claim 5. Thus, claim 13 is rejected under the same grounds of rejection and for the same reasons as applied to claim 5, discussed above.

Regarding claim 20, claim 20 recites substantially the same limitations included in claim 5. Thus, claim 20 is rejected under the same grounds of rejection and for the same reasons as applied to claim 5, discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Craft, in view of Larcom, in view of Reicher, in view of Barnes and further in view of U.S. 2009/0083664 A1 to Bay et al., hereinafter “Bay.”
Regarding claim 8, Craft as modified by Larcom, Reicher and Barnes discloses all the limitations of claim 1, but may not specifically describe wherein the patient-centric timeline includes an aggregate node including a count of the one or more nodes associated with the aggregate node. However, Bay teaches wherein the patient-centric timeline includes an aggregate node including a count of the one or more nodes associated with the aggregate node (See Bay at least at Abstract; Paras. [0012]-[0013], [0037]-[0039]; Claim 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Craft, Larcom, Reicher and Barnes to incorporate the teachings of Bay and provide an aggregate node including a count of nodes. Bay is directed to a graphical interface for the management . 

Response to Arguments
	Applicant’s amendment and response filed January 29, 2021 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out the appropriate grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h). Comparison and 
	Applicant’s arguments pertaining to prior art rejections are not persuasive. The arguments pertaining to prior art references at Pages 17-26 are rendered moot in light of new reference Larcom. As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., medical diagnostics, predicted treatments, patient studies and medical support/anomaly detection, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        08/10/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686